Citation Nr: 1739564	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REMAND

The Veteran had active duty service from May 1968 to July 1988.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran has established a disability of sleep apnea within the appeal period and an in-service event or injury of irregular sleep hours during service.  See June 2013 Decision Review Officer (DRO) hearing transcript; October 2013 VA examination report.  As such, the Veteran's claim turns on whether the preponderance of the competent and credible evidence of record establishes that his sleep apnea was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by his service (nexus).  Because the only competent nexus opinion of record is inadequate, remand is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As a preliminary matter, the Board acknowledges that the Veteran and two of his fellow service members contended that the Veteran experienced the following in-service symptoms: difficulty sleeping; loud snoring; fatigue; nodding off; awaking tired; and periods without breathing and then snoring to catch his breath.  See February 2012 Statement by fellow service member R.L.; April 2012 Statement by fellow service member W.S.; June 2013 DRO hearing transcript; October 2013 VA examination report.  Although the Veteran contends that these symptoms support the conclusion that his sleep apnea stemmed from service, the Board notes that the Veteran does not have the medical background necessary to render such an opinion, as the etiology of sleep apnea is not lay-observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran's nexus opinion is of no probative value.   

Turning to the only other nexus opinion of record, the Board acknowledges that the Veteran was afforded a pertinent VA examination in October 2013.  While the Board acknowledges that the examiner (primary care physician) was competent to render a medical opinion, the Board finds the opinion inadequate because it lacked adequate consideration of lay statements and adequate rationale to support the conclusion.  See Barr, 21 Vet. App. at 307. 

The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by his service.  The examiner stated that he considered the lay reports, but noted that "snoring itself is not specific to sleep apnea and cannot be used to diagnose this condition" and "[i]rregular sleep patterns do not cause sleep apnea but could be a cause of the frequent napping."  The examiner pointed to the absence "of sleep apnea or of sleep difficulties in the [service treatment records]," the absence of "corroborating evidence link[ing] hypersomnolence or sleep difficulties while in the service or the following years," and the post-service diagnosis as support for his opinion that the sleep apnea was unrelated to service.  The examiner also asserted that sleep apnea causes shallow breathing or breathing pauses and that the two most well-documented risk factors are increasing age and excess weight.  

The examiner noted that sleep apnea causes shallow breathing or breathing pauses, but then failed to discuss the April 2012 lay report describing seemingly identical symptoms (fellow service member recalled the Veteran snoring loudly and usually awakening quite tired, "often seeming to not breath[e] for a few seconds and then snoring loudly to catch [h]is breath").  It is inadequate for the examiner to omit discussion of one of the Veteran's symptoms that the examiner himself identified as being caused by sleep apnea.  It is also inadequate to fail to discuss whether the Veteran's comprehensive, in-service symptomatology (difficulty sleeping; loud snoring; fatigue; nodding off; awaking tired; and periods without breathing and then snoring to catch his breath) medically indicated sleep apnea.  

The examiner also mentioned "increasing age and excess weight" as being the "two most well-documented risk factors," but then failed to discuss the Veteran's age or weight, or how they affected the Veteran's risk for sleep apnea, if at all.  It is inadequate for the examiner to point to these possible etiologies without discussing whether they are medical indicated by the Veteran's particular medical history.   

In sum, because the only competent nexus opinion of record is inadequate, remand is required to further develop nexus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Accordingly, the case is REMANDED for the following action:

Obtain an addendum medical nexus opinion to address whether the sleep apnea was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by the Veteran's service, including, but not limited to, his irregular sleep hours during service.

An adequate opinion must include consideration of all lay statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any conclusions cannot be rendered without resorting to mere speculation, rationale must still be provided. 

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion. 

See Remand body for discussion of inadequacies in October 2013 VA medical opinion.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel
Copy mailed to:  The American Legion

